                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


RICHARD ALLEN SMITH                                                                   PLAINTIFF


v.                                    Civil No. 4:19-cv-4158


JACKIE WALTER RYEIMER, JR., et al.                                                DEFENDANTS

                                             ORDER

       Currently before the Court is Plaintiff Richard Allen Smith’s failure to obey a Court order

and failure to prosecute this case.

       Plaintiff filed his Complaint pro se on December 17, 2019. (ECF No. 1). On December

17, 2019, this Court entered an Order directing Plaintiff to return a completed in forma pauperis

(IFP) application and an Amended Complaint to the Court by January 10, 2020. (ECF No. 3). The

Order states in part: “If Plaintiff fails to return the completed IFP application or pay the $400 by

January 10, 2020, the complaint shall be dismissed, without further notice, for failure to obey an

order of the Court.” Id.     The Order further states: “This case shall be subject to dismissal if

Plaintiff fails to return the Amended Complaint to the Court by the January 10, 2020, deadline.”

Id. Plaintiff failed to file a completed IFP application or pay the $400 filing fee by the deadline.

Plaintiff also failed to file an Amended Complaint by the deadline.

       On February 3, 2020, this Court entered a show cause order, giving Plaintiff until February

18, 2020, to show cause why this action should not be dismissed for failure to obey an order of the

Court. (ECF No. 5). Plaintiff has not responded to the show cause order. None of the Court’s

mailings to Plaintiff have been returned as undeliverable.
       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that

the district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule

41(b), a district court has the power to dismiss an action based on “the plaintiff’s failure to comply

with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to obey an order of the Court and has failed to prosecute this matter.

Pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2), Plaintiff’s Complaint

(ECF No. 1) should be and hereby is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 27th day of February, 2020.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge




                                                  2
